﻿Five years hence a century will have elapsed since Africa stood defenceless before the Powers at Berlin. The very nations that had then long plundered Africa's treasures and snatched its children into slavery were declaring that even in his African homeland the African would not be free. Injustice and indignity would be visited upon the African within Africa, the only place on earth which is his home. At that very time, there had stood undaunted, though defied, for 37 years, the symbol of Africa's invincible soul, the torch of Africa's vindication, the flame of Africa's resurgency, the Republic of Liberia, materially weak but spiritually strong.
3.	Alas, the years have fleetingly gone by, and today, on behalf of 49 African sovereignties, comprising nearly one third of this Assembly, a Liberian President appears here endeavouring, humbly yet with pride, to speak not of vengeance but of victory, not of power but of justice, not of confrontation but of reconciliation, not of conflict but of accommodation, not of self-centred action and protectionism but of genuine co-operation for global advancement. We have come to speak not of domination but of development, not of divisiveness but of unity, not of hoarding but of sharing, not of hate but of love, not of human exploitation but of human rights, not of war but of peace.
4.	What better evidence could be adduced that Africa is fast gaining its rightful place in the forefront of human affairs? In the span of less than a century since 1884—to which I have referred—Africa has made substantive advances from the throes of servitude to frontiers of significance; from the depths of exploitation into the councils of human uplift. This new emergence, however, is seen by Africans not so much as the attainment of an inheritance long denied but as a relished opportunity and challenge for a great continent, the cradle of human civilization and of human life itself, to rise from slumber and swiftly make its uniquely African contribution to international relations in a troubled world.
5.	Our sense of the historic significance of Africa's role in world affairs in these limes is further heightened, Sir, by your election to the high office of President of the thirty-fourth regular session of the General Assembly of the United Nations. You are, Sir, one of Africa's most outstanding and proven sons of ability. Hailing from the gallant and freedom-loving sister State of the United Republic of Tanzania, both you and your country stand in the forefront of the as yet unfinished task of African liberation, unity and development. On the battlefields of southern Africa where the war for liberation goes on, Tanzania's well-known and constructive efforts place it at the front lines of global freedom and justice. In the halls of international diplomacy and debate, no less than in the realm of constructive ideas and pragmatic action, Tanzania's statesmanship and diplomacy have championed the African cause. All of these reasons, coupled with your personal attributes of experience and knowledge, energy and affability, make us confident that you will guide the work of this session of the Assembly to fruitful and significant conclusions.
6.	We should also like to express appreciation to Mr. Lievano of the Republic of Colombia for the successful manner in which he presided over the thirty-third session of the General Assembly.
7.	We welcome the State of Saint Lucia as the one hundred and fifty-second Member of the United Nations. In admitting Saint Lucia to membership, the United Nations has thus moved one step further towards the achievement of its goal of universality.
8.	Since the close of the thirty-third session, the African continent has been buffeted by muffled winds of mourning, in the home-going of two of its stalwart sons: Houari Boumediene, the President of the People's Republic of Algeria, and Antonio Agostinho Neto, the President of the People's Republic of Angola. President Neto was a heroic freedom fighter upon the last frontier of African independence, while President Boumediene stood valiantly among the pioneers of African and third- world emancipation, both political and economic. Their voices will be sorely missed in the honoured councils of our time, but we trust that their souls will rest within the hallowed cloisters of eternal bliss.
9.	Liberia had the honour this past July of being host to the sixteenth ordinary session of the Assembly of Heads of State and Government of the OAU in our capital city of Monrovia. As is now their annual custom, the leaders of Africa, motivated by a prevailing sense of unity and solidarity, were able to meet as brothers in a congenial atmosphere to tackle the momentous problems of Africa. The many far-reaching "decisions taken in Monrovia are fresh illustrations of Africa's firm commitment to improving the lives of its peoples and of the sincere efforts being made by Africa to explore all reasonable and viable paths to inter-African co-operation, world security and peace.
10.	Africa is resolved at this time, more than ever before, to accelerate the gains already made by African countries in the social and economic development fields. Many of the issues which are to be discussed during this session of the General Assembly bear directly on matters before the OAU. Unfortunately, too many of those issues before this Assembly for many years have remained unresolved. For example, nearly two decades after the General Assembly's resolution on the granting of independence to colonial countries and peoples, the question of decolonization, especially in southern Africa, remains unsettled.
11.	In the field of disarmament, the arms race between the super-Powers goes on unchecked. Moreover, and most regrettably, an increasingly high level of expenditure on arms continues to be made by almost all countries, including poor countries, whose meagre resources should be used productively to improve the living standards of their people. This trade in the merchandise of death is being pursued most vigorously by countries which, even as they derive great profits particularly in the most volatile and explosive regions of the world, continue to preach peace, whose champion they acclaim themselves to be.
12.	A third example is the area of economic development where, in spite of two development decades declared by this great Organization, the development aid programmes of rich countries, numerous studies, and strategies for development, the rich countries are getting; richer while more and more of the poor ones are perishing.
13.	Against this gloomy background the annual convening of the General Assembly presents the opportunity for all Members of this Organization—which now embraces most nations of the world—to meet peacefully, and through calm and consistent debate, and through reasonable proposals, endeavour to evolve a better world for all mankind.
14.	While the vast majority of the world's population lives in ignorance, disease and poverty, the endless output of flowery speeches and wordy resolutions at the United Nations and other international forums have brought but little relief to afflicted humanity. Can the voices of so many go unheard for so long by the ears of so few?
15.	Africa has the largest number of the world's poor countries, and many millions of our peoples live in abject poverty at a level of human subsistence which is an affront to the dignity of man. In Africa and other parts of our one world can the needs of so many remain unmet for so long?
16.	Numerous programmes already being implemented by the United Nations deserve the fullest praise; but the many unresolved items on its agenda for development must remain priority action issues. Concurrently, the OAU believes that through unified and concerted effort within our own regional organization, and through productive alliances with other regions of the third world we who are, let it be said—"the wretched of the earth"—can achieve true economic and social progress.
17.	The establishment of the New International Economic Order is essential if the have-nots of this world are to have their just share of the immense endowments that a bounteous God has intended for distribution throughout the earth. Accordingly, the OAU will work even more vigorously in concert with the non-aligned group and other regional organizations, towards the implementation of the programme of action for the establishment of a more just and equitable world society.
18.	Justly and equitably, the wealth of South Africa, Namibia and Zimbabwe belongs to the peoples of those States. Yet Africans who make up the vast majority of the populations there cannot enjoy their own land with dignity, nor can they even enjoy fair recompense for the fruits of their labour. Racism rules supreme, and the abhorrent policy of apartheid continues unabated.
19.	The daily violation of the rights of human beings in southern Africa on account of race is a direct slap in the face of the nations of Africa, in particular, and a demeaning affront to this lofty Organization, whose moral and legal obligations to defend oppressed peoples everywhere cry out for discharge.
20.	How long will the conscience of decent, civilized mankind allow racism and apartheid to remain a blot on our age? The arrogant racist regime in South Africa falsely believes that dissensions among African States, some of which South Africa itself stirs up, and the problems faced by our nations in the area of economic development will prevent Africa from liberating all Africans throughout the continent. Let the racists live with their misbeliefs, but Africa will not renege on its promise and its duty to the peoples of southern Africa. While the racists persist in their mischief, Africa will not rest until all of Africa stands tall in the sunlight of freedom.
21.	The patience of Africa has worn thin, but Africa shall win. Good will triumph over evil! Right will conquer wrong! Victory is certain!
22.	Africa is grateful for the stand taken and the support given by many nations of the world in the struggle against apartheid and racism. We anxiously await the day when all who articulate their disagreement with South Africa by pronouncements will courageously match their words with consistent deeds.
23.	Motivated thus, we would urge the international community duly to recognize the need for increased assistance to the brave front-line States, which have 
greatly suffered and continue to bear heavy sacrifices in the struggle to free southern Africa from colonialism and racism. The front-line States, like other developing countries, must use their meagre resources not only to shoulder the inescapable responsibility of their own economic development, but to support the noble liberation struggle. Because of the hardships which they bear from the fury and onslaught of rapist assaults, these brave and heroic States should be given as much moral and material aid as the world community can provide.
24.	We realize that no State—least of all a non- African State—is compelled to aid the front-line States. At the same time, Africa feels that the acts of no country should give evidence of collusion with the racist regime of Pretoria. It is our fervent hope that all States Members of the United Nations should consider it morally wrong to co-operate in any way with South Africa, thus aiding in the perpetuation of the horrors of apartheid. None, indeed, preaching democracy and the right of the individual to liberty and the pursuit of happiness as a way of life should give support in any form to the evils as are endemic in the diabolical apartheid system.
25.	But even if Africa must fight alone—and may God grant that this will not be the case!—we will not relent until, in His appointed time and with our combined strength, we shall demolish the vile structure of apartheid.
26.	At the OAU Assembly of Heads of State and Government in Monrovia, Africa called once again for a complete oil and arms embargo and for other economic sanctions to be imposed on South Africa. The nuclear collaboration between South Africa and some Western Powers was deplored, and a strong demand was made that such collaboration should cease forthwith. The making of nuclear weapons available to desperate bands of racists is a most serious threat to world peace and security, and deserves the most urgent attention of this Organization.
27.	In brazen defiance of the resolutions passed by the General Assembly and the Security Council, Pretoria continues its delaying tactics in the implementation of the United Nations plan for the independence of the international Territory of Namibia with the aim of establishing there a puppet regime. Such continued defiance, in our view, has left the Security Council with no alternative but to force an end to the illegal occupation of Namibia, by invoking enforcement measures against South Africa as provided for under Chapter VII of the United Nations Charter. We therefore call upon the Security Council to convene as soon as possible for this purpose.
28.	That the South West Africa People's Organization [SWATO] is the sole and authentic representative of the Namibian people is well established in resolutions of this body. It is therefore necessary that we continue to give increased material support to S WAPO in the struggle which it fearlessly spearheads by armed struggle and by negotiation for Namibia's freedom. The economic and moral support already given by the international community and the significant support given by the United Nations to the people of Namibia are greatly appreciated by all members of the OAU. Such support will continue to be required until every inch of Namibia, including Walvis Bay, is free.
29.	If the new initiatives reportedly being undertaken by the five Western Powers hasten Namibia's peaceful transition to genuine independence, their efforts will merit our immense gratitude.
30.	The events which have transpired in Zimbabwe, particularly the installation of a Government there headed by Bishop Muzorewa, have not deluded the OAU, nor should any other nation in good faith believe that the Muzorewa regime was freely and fairly elected by a majority of the populace.
31.	The OAU unreservedly condemns the puppet Muzorewa regime and its view remains unchanged that Rhodesia is still a colony of the United Kingdom, in rebellion against the Crown. The OAU has called upon all of its member States to refrain from recognizing the Muzorewa regime, and any attempt at recognition of the illegal minority regime of Rhodesia by any member of the international community would be considered an act of hostility against Africa.
32.	Meanwhile, the economic sanctions levied by the United Nations against Rhodesia must be maintained, for the lifting of those sanctions by any nation would be tantamount to recognition of the puppet regime.
33.	In recognizing the Patriotic Front as the sole legitimate and authentic representative of the people of Zimbabwe, the OAU reaffirmed the legitimacy of the armed struggle waged by the Patriotic Front, called for its intensification and resolved to increase political, material and financial assistance to the Patriotic Front. This was the united stand of Africa taken at Monrovia.
34.	Notwithstanding this, Africa has never closed the doors to a peaceful resolution of the Zimbabwean problem. That is why the nine-point plan on Zimbabwe adopted by the Meeting of Heads of Government of Commonwealth Countries, held at Lusaka from 1 to 7 August, offered some encouragement to Africa. We are following with consuming interest the constitutional talks now under way in London, which have brought to the conference table the principal parties to the Zimbabwean problem. It is our fervent hope that a constitution and the appropriate modalities acceptable to all the parties concerned will emerge from the talks, so that Zimbabwe may accede to genuine independence with majority rule.
35.	Regarding the grave danger to international peace and security inherent in the Middle East crisis, Africa reaffirmed in Monrovia its unrelenting support and un-swerving commitment to the struggle of the Palestinian people for the full realization and exercise of all of their national rights.
36.	In pledging its full support and determination to continue to work for a lasting and just peace in the Middle East, Africa, speaking in Monrovia, condemned all partial agreements and treaties which violate the recognized rights of the Palestinian people and contradict the principles of just and comprehensive solutions to the Middle East problem.
37.	If current peace initiatives in the Middle East are to lead to a comprehensive, just and durable settlement, it would seem imperative, in our view, that the framework of negotiation be expanded to include the Palestinian people, represented by the Palestine Liberation Organization [PLO]. For the Palestinian people alone are entitled to speak for themselves, and their participation is indispensable to the success of any peace initiative in the Middle East.
38.	The right of the State of Israel to exist must be respected by all, including the Palestinian people. At the same time, we must equally insist on full recognition and respect for the national rights of the Palestinian people by the State of Israel, especially their right to self-determination and a State of their own. Israel must withdraw from all occupied Arab territories. In this connexion, the establishment of settlements on Arab lands and the continued bombing of southern Lebanon by Israel, so destructive of innocent human lives, can only destroy the atmosphere required for a much desired peace and aggravate an already explosive situation.
39.	In this, our one world, each human being has an inalienable right of return to a land he can call his home. That being true, each nation must remain safe and secure within its internationally recognized borders, from threats and terror, from intimidations and territorial violations.
40.	In furtherance of reconciliation and accommodation in the Middle East, it is our earnest hope that fears will yield to confidence, misgivings to goodwill and conflict to peaceful coexistence.
41.	In this spirit, Liberia appeals to all nations of the world to join in enhancing the process of peace in the Middle East, to the end that a comprehensive settlement of the existing conflict can be achieved.
42.	As we insist that self-determination be applied to all peoples, we are challenged by the dangerous contentions in Western Sahara. Following mediation in this matter, and on the basis of the report of the Ad Hoc Committee of Heads of State on Western Sahara, the so-called committee of five wise men, the 0 AU decided in Monrovia that a proper atmosphere for peace should be created in the area through a general and immediate cease-fire, and that the right to self-determination be given the people of the Western Sahara in a general and free referendum which would enable them to choose either total independence or the maintenance of the status quo.
43.	Having fully assumed its responsibility in this matter, Africa, through the committee of wise men, is continuing its initiatives towards securing the peaceful implementation of that decision. In this process, the sovereignty, territorial integrity and the internationally recognized borders of Mauritania must be respected.
44.	Protracted disputes regarding self-determination, to which the people of the Western Sahara are entitled, only unnecessarily postpone more urgent problems of development, which the people of that area must tackle.
45.	Violent political turbulence and foreign interferences in South-East Asia and other parts of the world have for too long prevented the upward thrust for progress and development. They have also led to the mass exodus of people from their countries. The flagrant and blatant abuse of the dignity and rights of men, women and children across the globe is clearly an abominable evil because it dislocates and destroys the most important resource of our planet.
46.	For us in Africa, where there are now more than 4 million refugees, this problem has reached crisis pro-portions. We therefore address an urgent appeal to the international community for increased assistance to meet this alarming need of our 4 million refugees.
47.	Full respect for human rights should be an absolute imperative in our times. An essential rationale of the United Nations is that its activities should lead to the enjoyment by all peoples of their human rights- civic, political, economic, social and cultural.
48.	Africa subscribes to the principles contained in the Universal Declaration of Human Rights. It was in this spirit that the sixteenth session of the OAU Assembly authorized the preparation of a preliminary draft of an African charter on human rights which would provide for the establishment of bodies to promote and protect human rights in Africa.
49.	Our commitment to human rights is further evidenced by the fact that, upon the invitation of the Government of Liberia, and in accordance with a request of this Assembly, the Secretary-General of the United Nations organized at Monrovia, from 10 to 21 September, the United Nations Seminar on the Establishment of Regional Commissions on Human Rights with Special Reference to Africa. That seminar adopted a proposal for the establishment of an African commission on human rights. That Commission will conduct studies and research on African issues in the field of human rights; it will examine and assess the occurrence of alleged violations; and it will make reports and will propose for consideration legislation related to the enjoyment of human rights and fundamental freedom. We shall give the closest attention to these important and constructive proposals, which, in our judgment, will bring us much nearer to our goal of a commission on human rights for Africa, established by Africans and consisting of Africans.
50.	Africa desires peace; and we shall never hesitate to do all that is within our power to bring all African disputes to a peaceful settlement in the spirit of conciliation and accommodation. Peace and tranquillity must be established in Africa so that the mighty energies of a vibrant and resourceful people may be focused upon their social and economic development. The OAU is committed to a more important role in the process of human progress in Africa. This course is the more imperative because a large number of African and third- world countries continue to experience a decline in their balance of trade and export earnings, while their indebtedness and the cost of imports, especially energy, dramatically rise. These conditions greatly obstruct development goals and objectives.
51.	During the past few years, intense negotiations have been held to establish a more equitable international order. Sadly, some nations of great power, wealth and influence do not seem desirous of ushering in such a new economic order.
52.	Consequently, their actions have frustrated developing countries in the North-South dialogue, at the fifth session of UNCTAD, and at other world conferences, including the long-drawn-out Third United Nations Conference on the Law of the Sea.
53.	Comprising nearly three quarters of our planet, the oceans are our last great frontier of untapped resources for an expanding human family. It is most unfortunate to note again that negotiations since 1958 to bring order and equity to their exploration and exploitation have still not ended. We therefore urge all nations to show every degree of accommodation and bring that historic Conference, now nearing completion, to a successful conclusion.
54.	This year, once again, the issues involving the realization of the New International Economic Order are an important part of the Assembly's agenda. Several resolutions of acknowledgment have been adopted, but mere acknowledgment by developed countries is of only limited relevance to the immensity of problems with which developing nations are faced. The implementation of resolutions already adopted and the adoption and implementation of additional and more meaningful resolutions this year are essential to the economic survival of most nations of the third world.
55.	The scope of these resolutions must range from commodities to currency stability, from indebtedness to energy. With rich nations staggering under the pressures of escalating energy costs and poor nations being crushed under the increasing weight of declining demand and spiralling product prices, the world community must come to grips with the growing energy crisis. We must work speedily towards the convening of a world energy conference to energize in newer ways our globally strangulated economies.
56.	At the same time, we of the third world must translate our interdependence into productive actions, into regional and interregional projects, to the end that we may become self-reliant. The OAU, therefore, once again has fully committed itself to the resolutions of the sixth and seventh special sessions of the General Assembly calling for the advent of a New International Economic Order relevant to our very existence.
57.	At the OAU Assembly in Monrovia, Africa resolved upon a co-operative course of coexistence, and adopted the Monrovia Declaration of Commitment for collective self-reliance and interdependent socio-economic development. An extraordinary Assembly of Heads of State and Government is scheduled to convene in Lagos, Nigeria, to tackle the subject of African economic development, highlighting regional and sub-regional development projects.
58.	Also emerging from the OAU Assembly in Monrovia was the adoption of a Strategy for Economic Development in Africa, affirming the establishment of an African Economic Community and other recommendations contained in the report of the ECA-OAU Colloquium on Perspectives of Development and Economic Growth in Africa up to the Year 2000, which was held in Monrovia earlier this year. The sixteenth session of the OAU Assembly recommended that the General Assembly of the United Nations consider this strategy as an integral part of the international strategy for the third United Nations development decade.
59.	Africa is counting on the continuing support of the United Nations and its specialized agencies for the implementation of this strategy.
60.	May I here pay a most deserved tribute to the Secretary-General of the United Nations, Mr. Kurt Waldheim, for his continuing dedication to international peace and justice, for his conscientious efforts to make the institutional machinery of the United Nations more responsive to the needs of a growing international community and for his productive attention to the aspirations of the African peoples. His unswerving commitment to the objectives of the United Nations and his concern about the welfare of peoples everywhere were again demonstrated by his presence at the recent Monrovia OAU Assembly, as well as in other parts of Africa, and his visits to South-East Asia, Europe, the Caribbean and other regions of our one world during the course of the year. We extend to him our heartfelt commendation and pledge our fullest support and co-operation as he untiringly endeavours to bring to fruition the lofty goals of this world body.
61.	Five years hence, as the centenary of the Conference on Berlin arrives, all in Africa will be confronting yet more dramatically together the challenge of a new age of African development. That challenge will not be met on the drawing-boards of any single nation, or by the perimeters of ideological influence; it will not be met through oppression or through subversion.
62.	Neither armaments nor animosities will serve; nor will complexes, selfishness or prejudice. Rather, mankind must measure its varied resources and merge its vibrant energies through unity and solidarity among nations; through accommodation and reconciliation; through co-operation and alliances for progress; through the practice of love and the pursuit of peace and prosperity, for the building of a more wholesome functioning world society.
63.	May Almighty God—the merciful Allah—prosper the works of the United Nations and bring unity and peace to our one world.